ORDER

PER CURIAM.
John Edward Tyler (“Movant”) appeals from the judgment of the St. Charles County Circuit Court denying his Rule 29.15 motion for post-conviction relief. Movant claims that the trial court erred in denying his motion for post-conviction relief because his trial counsel failed to: (1) call Marguerite Gray, who would have testified to the victim AMG’s reputation for untruthfulness; (2) use AMG’s medical records to impeach her (3) object to testimony about his extra-marital affairs.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).